NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      NOV 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: RACHAEL ANNE EARL,                       No.    16-16428

                   Debtor,                      D.C. No. 2:15-cv-01693-SMM
------------------------------
 RACHAEL ANNE EARL,
                                                MEMORANDUM*
                 Plaintiff-Appellant,

  v.

LUND CADILLAC, LLC; et al.,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                  Stephen M. McNamee, District Judge, Presiding

                           Submitted November 16, 2017**
                              San Francisco, California

Before: CLIFTON and FRIEDLAND, Circuit Judges, and GLEASON,*** District
Judge.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
              The Honorable Sharon L. Gleason, United States District Judge for
the District of Alaska, sitting by designation.
      Debtor Rachael Earl (“Debtor”) filed for Chapter 13 bankruptcy relief in

October 2013.1 Debtor’s filing stated that she owned two residential properties:

the Claiborne property and the Sunnyvale property. Debtor initially claimed a

homestead exemption in the Claiborne property, where she and her family resided

at the time she filed for bankruptcy. After unsuccessfully trying to set aside a

foreclosure on the Claiborne property, Debtor amended her filing to claim a

homestead exemption in the Sunnyvale property instead. Lund Cadillac

(“Creditor”), an unsecured creditor, objected to Debtor’s amended exemption. The

bankruptcy court sustained the objection and the district court affirmed. This

appeal followed.

      Whether Debtor can amend her petition to claim an exemption in the

Sunnyvale property is controlled by the “snapshot rule,” which provides that

“bankruptcy exemptions are fixed at the time of the bankruptcy petition.” In re

Jacobson, 676 F.3d 1193, 1199 (9th Cir. 2012) (citing White v. Stump, 266 U.S.

310, 313 (1924)). Under the Supreme Court’s decision in White v. Stump, whether

a debtor is entitled to claim a particular exemption is determined as of the date the

debtor files for bankruptcy. 266 U.S. at 313-14; see also Myers v. Matley, 318

U.S. 622, 628 (1943) (explaining “that the bankrupt’s right to a homestead



1
 Debtor’s Chapter 13 petition was subsequently converted to a Chapter 7
proceeding.

                                          2
exemption becomes fixed at the date of the filing of the petition in bankruptcy and

cannot thereafter be enlarged or altered by anything the bankrupt may do”).

Although both the Federal Rules of Bankruptcy Procedure and Arizona law allow a

debtor to assert a post-petition exemption, a debtor may do so only where the

exemption could have properly been claimed as of the petition date.2

      The Federal Rules of Bankruptcy Procedure provide that a debtor may

amend her exemptions “as a matter of course at any time before the case is

closed.”3 Fed. R. Bankr. P. 1009(a). But whether a debtor is permitted to claim an

exemption is determined based on the debtor’s rights on the petition date. See

White, 266 U.S. at 313. Thus, while Rule 1009(a) allows a debtor to amend her

filings, it does not allow a debtor to claim an exemption that she was not entitled to

claim at the time of filing.

      Under Arizona law, a debtor is entitled to claim a homestead exemption at

any time prior to the sale of the property. See Schultz v. Mastrangelo, 333 F.2d



2
  While federal law provides a default set of bankruptcy exemptions, states may
instead “opt out and define their own exemptions” under 11 U.S.C. § 522(b). In re
Jacobson, 676 F.3d 1193, 1198 (9th Cir. 2012). Because Arizona has chosen to
opt out, Arizona law determines the scope of the homestead exemption available to
Debtor. In re Gebhart, 621 F.3d 1206, 1208 n.1 (9th Cir. 2010). The point in time
at which an exemption arises, however, is still a matter of federal law. See White,
266 U.S. at 313.
3
  Whether a debtor can amend a bankruptcy schedule to claim an exemption “is
much the same thing” as whether a debtor is permitted to claim an exemption.
Law v. Siegel, 134 S. Ct. 1188, 1196 (2014).

                                          3
278, 279 (9th Cir. 1964) (citing First Nat’l Bank of Mesa v. Reeves, 234 P. 556,

559 (Ariz. 1925)). As the Supreme Court explained in Myers when evaluating a

similar Nevada statute, the dispositive issue for determining whether a debtor can

later claim an exemption is whether the right to the exemption existed at the time

of filing. Myers, 318 U.S. at 784.4 Accordingly, Debtor’s appeal hinges on

whether she was entitled to claim the Sunnyvale property at the time she filed for

bankruptcy.5

      Arizona law requires that a debtor reside in a property to claim it as exempt.

Ariz. Rev. Stat. § 33-1101(A)(1). Residency “requires at least the physical

presence of the individual claiming a homestead exemption.” In re Elia, 198 B.R.

588, 597 (Bankr. D. Ariz. 1996). Once a homestead has been established by law, a



4
  The cases on which Debtor relies do not change this result. In particular, Rogone
v. Correia, 335 P.3d 1122, 1129 (Ariz. Ct. App. 2014), did not concern
bankruptcy. It did not, therefore, implicate the rule articulated in White and Myers.
In re Gitts, 116 B.R. 174 (B.A.P. 9th Cir. 1990), is also not to the contrary. In
Gitts, in fact, the debtor had the right to claim a homestead exemption on the
petition date, and the Bankruptcy Appellate Panel confirmed that the right to a
bankruptcy exemption “is generally determined by facts as they existed on the date
bankruptcy was filed.” Id. at 178.
5
  There is some case law indicating that conversion of a case from Chapter 13 to
Chapter 7 might impact the relevant date for applying the “snapshot rule.” See In
re Winchester, 46 B.R. 492, 495 (B.A.P. 9th Cir. 1984), superseded by statute on
other grounds, 11 U.S.C. § 348(f)(1)(A), as recognized in In re Rogers, 278 B.R.
201, 204 (Bankr. D. Nev. 2002). Here, though, Debtor lived at the Claiborne
residence both when she filed for bankruptcy and when her case was converted to
Chapter 7. Accordingly, the outcome is the same regardless of which date is used
for the “snapshot.”

                                          4
“claimant may remove from the homestead for up to two years without an

abandonment or a waiver of the exemption.” Ariz. Rev. Stat. § 33-1104. Applying

Arizona’s statutory scheme here, Debtor was not entitled to claim a homestead

exemption in the Sunnyvale property on the petition date.6 Debtor did not reside in

the Sunnyvale property at the time she filed for bankruptcy, and she waived any

argument that she was entitled to the homestead exemption on the ground that she

had previously resided in the Sunnyvale property four years earlier and always

intended to return.

      In sum, because Debtor did not have the right to claim a homestead

exemption in the Sunnyvale property on the date she filed for bankruptcy, she also

had no right to claim such exemption post-petition. Accordingly, we AFFIRM the

district court’s decision sustaining Creditor’s objection to the exemption.




6
  Debtor’s reliance on Law v. Siegel, 134 S. Ct. 1188 (2014), is unavailing. In
Siegel, the Supreme Court held that a court cannot deny a debtor’s otherwise
legitimate homestead exemption “absent a valid statutory basis for doing so,” and
further explained that the federal bankruptcy statutes do not provide a statutory
basis for denying an exemption due to a debtor’s general bad faith. Id. at 1196-97.
Here, however, the issue is that Debtor does not in fact have any statutory right to
the homestead exemption in the first place. Siegel is therefore inapplicable.

                                          5